DENNIS, J.
Upon the petition of the receivers filed in the above case, asking the Court, to fix the amount that should be allowed them as compensation for their services, I am of the opinion that five per cent, upon the amount received by them is a fair and reasonable allowance.
While the work has been onerous, yet the amount involved is large; and, under the ruling of the Court transferring the fund to the foreign receiver, they will be relieved from the labor and responsibility of distribution among the large number of the members in this State.